Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made as of the 28th
day of September, 2016, between Progress Software Corporation, a Delaware
corporation (the "Company"), and Kurt Abkemeier, an individual residing at 360
West Hubbard Street, Apt 3512, Chicago, IL 60654 ("Executive").
R E C I T A L S
A.The Board of Directors of the Company (the “Board”) has determined that it is
in the best interest of the Company and its stockholders for Executive to become
Chief Financial Officer of the Company, and Executive has agreed to do so.
B.The Board has determined that it is in the best interest of the Company and
its stockholders to enter into this Agreement setting forth the terms and
conditions of Executive’s employment with the Company as Chief Financial
Officer.
C.Executive accepts the terms of the Agreement.
D.Certain capitalized terms used in this Agreement are defined in Section 10
below.
In consideration of the mutual covenants herein contained and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:
1.Duties and Scope of Employment.
(a)Position and Duties. Effective September 28, 2016 (the “Commencement Date”),
the Company will employ Executive as Chief Financial Officer of the Company,
reporting to the Company’s Chief Executive Officer. Executive will render such
business and professional services in the performance of his duties commensurate
with his title and position, as are reasonably assigned to him by the Chief
Executive Officer. The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Period.”
(b)Obligations. During the Employment Period, Executive will devote Executive’s
full business time and best efforts to the business of the Company. Executive
will at all times comply with the Company’s Code of Conduct and Business Ethics.
During the Employment Period, Executive will not engage in any employment,
occupation, consulting or other similar activity without the Company’s prior
written consent; provided, however, that Executive may (i) serve in any capacity
(consistent with position and duties) with any professional, community,
industry, civic (including governmental boards), educational, charitable, or
other non-profit organization, (ii) serve on any for-profit entity board, with
the Company’s prior written consent, and (iii) subject to the Company’s Code of
Conduct and Business Ethics, make investments in other businesses and manage
Executive’s and Executive’s family’s personal investments and legal
affairs; provided that any such activities described in clauses (i)-(iii) above
do not interfere with the performance of Executive’s duties for the Company and
do not otherwise violate this Agreement or any other written agreement between
the Company and Executive.
2.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive shall be entitled to severance benefits
in accordance with the terms of this Agreement.
(a)Notice of Termination. In the case of termination of Executive’s employment
by the Company for any reason, such termination may be effective immediately or
upon such future date as may specified by the Company. In the case of
Executive’s voluntary resignation (which is not an Involuntary Termination),
Executive shall provide the Company with not less than 90 days’ prior notice,
which may be waived by the Company in its sole discretion (in which case the
voluntary resignation shall be effective immediately or upon a date specified by
the Company), provided that the Company shall pay and provide Executive his
continued salary and employee benefits during any such waived period, but
Executive’s unvested equity awards shall not continue to vest, and the exercise
periods of those awards shall not be extended, by the continuation of such
payments and benefits. In the case of an Involuntary Termination, Executive’s
employment with the Company shall terminate on the 31st day following notice
from Executive under Section 10(c)(ii) below (which may be accelerated by the
Company in its sole discretion to the date that such notice is given).
(b)Other Offices Held. Executive agrees to resign from all positions that he
holds with the Company or any affiliate, including, without limitation, his
positions as an officer or director of the Company or of any affiliate of the
Company, immediately following the termination of his employment if the Company
so requests.  Executive hereby irrevocably appoints the Company to be his
attorney-in-fact to execute such documents and to take such actions in his name
and on his behalf that may be necessary to effect Executive’s resignation and
removal as a director and officer of the Company or any affiliate, should
Executive fail to resign following a request from the Company to do so. A
written notification signed by a director or duly authorized officer of the
Company that any instrument, document or act falls within the appointment of
authority conferred by this paragraph (b) will be conclusive evidence that it
does so. The Company will prepare any documents, pay any filing fees, and bear
any other expenses related to this paragraph.
3.Compensation.
(a)Base Salary. During the Employment Period, Executive will be paid an annual
salary of $375,000.00 as compensation for his services (the “Base Salary”),
payable on regular pay dates of the Company and subject to applicable employment
tax, income tax and other customary withholdings. The Base Salary shall be
reviewed for adjustment by the Company no less frequently than annually, and the
Company may increase, but shall not decrease, Executive’s Base Salary. If
adjusted, such adjusted amount will become the Base Salary for all purposes
under this Agreement.
(b)Annual Bonus. Executive will be entitled to participate in the Company’s
Corporate Bonus Plan at an annual (fiscal year) target bonus of 80% of the Base
Salary (the “Target Bonus”). For the fiscal year 2016 (ending November 30,
2016), the Target Bonus will be pro-rated from the Commencement Date until
November 30, 2016. Future Target Bonuses will be payable upon achievement of
performance goals established in good faith by the Compensation Committee of the
Board (the “Committee”) similar to the goals applicable to other executive
officers of the Company. Executive will have the opportunity to discuss such
performance goals with the Committee prior to such goals being established.
Bonuses, if any, will accrue and become payable in accordance with the
Committee’s standard practices for paying executive incentive compensation.
(c)Signing Bonus. The Company shall pay Executive a signing bonus of $50,000
thirty days after the Commencement Date (the “Signing Bonus”). If Executive
voluntarily resigns his employment (other than an Involuntary Termination)
within the first 12 months after the Commencement Date, Executive will pay the
Signing Bonus back to the Company.
(d)Equity Compensation. Subject to the terms below, Executive will be granted
equity awards consisting of the following—
(i)Annual RSU Award. Subject to the Committee’s approval at the next regularly
scheduled Committee meeting (but not later than January 31, 2017), Executive
will be awarded restricted stock units (“RSUs”) with a value as of the grant
date of $240,000 (the “Annual RSU Award”). Subject to continued employment, the
Annual RSU Award will vest in equal installments semi-annually over three years,
with the first such vest occurring on April 1, 2017, and the remaining
installments vesting every six months thereafter. The RSU Award will otherwise
be subject to the Company’s then standard terms and conditions for executive RSU
awards, except as otherwise provided in this Agreement or in the ERMA.
(ii)Annual PSU Award. Subject to the Committee’s approval at the meeting in
fiscal year 2017 at which the Committee awards RSUs and performance share units
(“PSUs”) to executive officers, Executive will be awarded performance share
units with a value as of the grant date of $360,000 (the “Annual PSU Award”).
Subject to continued employment, the Annual PSU Award will be earned and vest in
accordance with the following schedule: The PSUs will be earned based upon the
achievement of FY17 measurement targets established in good faith by the
Committee similar to the goals applicable to other executive officers of the
Company. Executive will have the opportunity to discuss such performance goals
with the Committee prior to such goals being established. When the PSUs are
earned, the PSUs will convert to RSUs, with one-third of the RSUs vesting on
April 1, 2018 and the remainder vesting every six months over the next two
years. The PSU Award will otherwise be subject to the Company’s then standard
terms and conditions for executive RSU awards, except as otherwise provided in
this Agreement or in the ERMA.
(iii)Special RSU Award. Subject to the Committee’s approval at the next
regularly scheduled Committee meeting (but not later than January 31, 2017),
Executive will be awarded RSUs with a value as of the grant date of $1,650,000
(the “Special RSU Award”). Subject to continued employment, the New Hire Award
will vest on the third anniversary of the grant date.
(iv)Long Term Incentive Plan. Subject to the Committee’s approval at the next
regularly scheduled Committee meeting (but not later than January 31, 2017),
Executive will be added as a participant under the Company’s Long Term Incentive
Plan applicable to executive officers of the Company (the “LTIP”) and, in
accordance therewith, will be awarded PSUs under the LTIP with respect to fiscal
year 2016 with a value as of the grant date of $750,000 (the “LTIP Award”). The
LTIP Award will be subject to the LTIP and will be earned based on the Company’s
total shareholder return over a three-year period.
(e)Future Equity Awards. Executive shall be eligible for additional future
equity awards as customarily granted to executive officers beginning in fiscal
year 2018, determined in the sole discretion of the Committee; provided,
however, that Executive shall be eligible for additional awards under the LTIP
in fiscal year 2017 if such additional awards are granted to other executive
officers of the Company. Such other awards if any will be granted at the same
time as annual awards are granted to other executive officers of the Company,
but in no event later than the first meeting of the Board of Directors that
follows the annual shareholder meeting each year.
4.Employee Benefits; Vacation. During the Employment Period, Executive will be
eligible to participate in all Company employee benefit plans, policies, and
arrangements that are applicable to other executive officers of the Company, as
such plans, policies, and arrangements may be in effect from time to time, and
subject to the terms thereof. Executive will be entitled to vacation in
accordance with the standard written policies of the Company.
5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other business expenses incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.
6.Relocation Expenses. Executive agrees to relocate to Bedford, Massachusetts by
a mutually agreed to date. The Company will provide Executive with relocation
assistance in the amount of $100,000, which will include reimbursement for
expenses and a gross-up on such reimbursement.
7.Indemnification. The Company agrees that if Executive is made a party, or is
threatened to be made a party or witness, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that Executive is or was a director, officer or employee of
the Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to Company
benefit plans, whether or not the basis of such Proceeding is Executive’s
alleged action in an official capacity while serving as a director, officer,
member, employee or agent, Executive will be indemnified and held harmless by
the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation or bylaws or resolutions of the Board, or
by the laws of the State of Delaware, against all costs, expenses, liabilities
and losses (including attorneys’ fees, judgments, fines, excise taxes under the
Employee Retirement Income Security Act of 1974 or the Internal Revenue Code of
1986, as amended (the “Code”), or penalties and amounts paid or to be paid in
settlement) incurred or suffered by Executive in connection therewith, and such
indemnification will continue as to Executive even if Executive has ceased to be
a director, officer, member, employee or agent of the Company or other entity
and will inure to the benefit of Executive’s heirs, successors, personal
representatives, assigns, executors and administrators. The Company shall cause
Executive to be designated as a “Covered Person” under the Company’s Directors
and Officers Liability Insurance Policy for actions taken during the Employment
Period.
8.Severance. Simultaneously with the execution of this Agreement, Executive and
the Company are also entering into an Employee Retention and Motivation
Agreement (the “ERMA”), which provides Executive with certain benefits upon a
“Change of Control” (as defined therein). Section 9(b) below shall be applicable
in the event an Involuntary Termination (as defined below) occurs under
circumstances other than those circumstances under which the ERMA shall be
applicable. In the event an Involuntary Termination occurs during the term of
this Agreement in circumstances under which the ERMA shall be applicable, any
and all severance and other separation benefits to be paid to Executive shall be
governed by the terms and conditions of the ERMA and not Section 9(b) below.
9.Termination Benefits; Severance.
(a)If Executive’s employment is terminated by the Company or Executive for any
reason or no reason (except as stated in (iii) below), then Executive shall be
entitled to the following:
(i)All accrued but unpaid Base Salary through the Termination Date, to be paid
in a lump sum cash payment within thirty (30) days following the Termination
Date or sooner if required by law;
(ii)Pay for any vacation time earned but not used through the Termination Date,
to be paid in a lump sum cash payment within thirty (30) days following the
Termination Date or sooner if required by law;
(iii)Except in the event that Executive’s employment is terminated for Cause,
any bonus compensation awarded for the fiscal year preceding that in which the
termination occurs, but unpaid on the Termination Date, to be paid and provided
in accordance with Section 3(b) above;
(iv)Any unpaid or unreimbursed business expenses incurred and documented in
accordance with the Company’s expense reimbursement policy then in effect by
Executive, to the extent incurred during the Employment Period, to be paid in a
lump sum cash payment within thirty (30) days following the Termination Date;
and
(v)Any accrued but unpaid benefits provided under the Company’s employee benefit
plans, to be paid and provided in accordance with the terms of the applicable
plan.
(b)Involuntary Termination. Subject to Section 8 above, if Executive’s
employment is terminated as a result of an Involuntary Termination and such
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code, then Executive shall be entitled to the following:
(i)For a period of twelve (12) months after the Termination Date, the Company
will pay an amount equal to Executive’s total Target Compensation in equal
installments over such 12 months in accordance with the Company’s normal payroll
practices and procedures and subject to all applicable deductions and
withholdings. Such payments shall commence on the first payroll date that occurs
thirty (30) days or more after the Termination Date. Solely for purposes of
Section 409A of the Code, each installment payment is considered a separate
payment.
(ii)For a period of twelve (12) months after the Termination Date, the Company
shall be obligated to provide Executive with benefits that are substantially
equivalent to Executive’s benefits (medical, dental, vision and life insurance)
that were in effect immediately prior to the Involuntary Termination.
(iii)All unvested stock options held by Executive which were granted prior to
the Termination Date under the Company’s stock option or equity incentive plans
which would otherwise vest and become fully exercisable during the twelve-month
period following the Termination Date shall instead accelerate and become fully
exercisable as of the Termination Date.
(iv)All shares of restricted equity (e.g., RSUs) held by Executive which were
granted prior to the Termination Date under the Company’s stock option plans
which would otherwise become fully vested, nonforfeitable and not subject to any
restrictions during the twelve-month period following the Termination Date shall
instead become fully vested, nonforfeitable and not subject to any restrictions
as of the Termination Date. In addition, without duplication of the foregoing
sentence, (A) if the Involuntary Termination occurs during the first year
following the Commencement Date, one-third of the Special RSU Award shall become
fully vested, nonforfeitable and not subject to any restrictions as of the
Termination Date, and (B) if the Involuntary Termination occurs during the
second year following the Commencement Date, two-thirds of the Special RSU Award
shall become fully vested, nonforfeitable and not subject to any restrictions as
of the Termination Date. No PSUs (including PSUs relating to performance in the
fiscal year in which the Termination Date occurs and under the LTIP), and no
RSUs (except those that would otherwise vest during the twelve months after the
Termination Date), shall vest or be accelerated as a result of this
subparagraph. Unvested RSUs that do not vest as a result of this subparagraph
and PSUs, including those PSUs relating to performance in the fiscal year in
which the Termination Date occurs and under the LTIP, will be cancelled on the
Termination Date.
(v)Anything in this Agreement to the contrary notwithstanding, if, during the
Employment Period, the Company shall maintain a severance plan then applicable
to members of the Company’s executive officers providing severance benefits
greater than those provided in this Section 9(b) with respect to an Involuntary
Termination, then Executive shall be entitled to such greater severance
benefits; provided, however, that this clause shall not apply to any executive
separation agreements between the Company and members of the Company’s executive
officers in effect as of the date of this Agreement.
(vi)Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service (within the meaning of Section 409A of
the Code), Executive is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that Executive becomes
entitled to under this Agreement is considered deferred compensation subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (A) six
months after Executive’s “separation from service” (within the meaning of
Section 409A of the Code), (B) Executive’s death, or (C) such other date as will
cause such payment not to be subject to such interest and additional tax. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule. The parties agree that this Agreement
may be amended, as reasonably requested by either party and as may be necessary
to comply fully with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.
(c)Voluntary Resignation. If Executive’s employment terminates by reason of
Executive’s voluntary resignation (which is not an Involuntary Termination),
then Executive shall not be entitled to receive any severance payments or other
benefits except for such benefits (if any) as specified in Section 9(a) above or
as specifically required by applicable law, and the Company shall have no
obligation to provide for the continuation of any health and medical benefit or
life insurance plans in effect on the date of such termination, other than as
specifically required by applicable law.
(d)Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment is terminated due to
the death of Executive, then Executive shall not be entitled to receive any
severance payments or other benefits except for those (if any) as may then be
established under the Company’s severance guidelines and benefit plans in effect
at the time of such Disability or death.
(e)Termination for Cause. If the Company terminates Executive’s employment for
Cause, then Executive shall not be entitled to receive any severance payments,
bonus payments, or other benefits following the date of such termination, other
than such payments and benefits as specified in Section 9(a) above or as
specifically required by applicable law, and the Company shall have no
obligation to provide for the continuation of any health and medical benefit or
life insurance plans in effect on the date of such termination, other than as
specifically required by applicable law.
10.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a)    Cause. “Cause” shall mean (i) any act of personal dishonesty taken by
Executive in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of Executive; (ii) the conviction of a
felony; (iii) a willful act by Executive which constitutes gross misconduct and
which is injurious to the Company; (iv) material breach of a material provision
of this Agreement or of the Proprietary Information Agreement (which is not
cured within 30 days following notice); or (v) continued violations by Executive
of his obligations as an employee of the Company which are demonstrably willful
and deliberate on Executive’s part after there has been delivered to Executive a
written demand for performance from the Company which describes the basis for
Company’s belief that Executive has not substantially performed his duties.
(b)    Disability. “Disability” shall mean that Executive has been unable to
perform his duties as an employee of the Company as the result of incapacity due
to physical or mental illness, and such inability, at least twenty-six (26)
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his duties as an employee of the
Company before termination of his employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
(c)    Involuntary Termination “Involuntary Termination” shall mean that either
(i) that the Company has terminated Executive’s employment other than for Cause,
Disability or Executive’s death, or (ii) that the conditions set forth in of
subsections (i), (ii) and (iii) below have all occurred:
(i)    Any of the following “Events” occurs without Executive’s prior written
consent during the term of this Agreement:
(A)the (x) assignment to Executive of any duties or the significant reduction of
Executive’s duties, either of which is materially inconsistent with Executive’s
position with the Company and responsibilities in effect immediately prior to
such assignment, or (y) the removal of Executive from such position and
responsibilities, which is not effected for Disability or for Cause;
(B)the failure of the Company to award Executive the equity compensation and
awards set forth in Section 3(d) or to enter into the ERMA;
(C)a material reduction by the Company in the Base Salary and/or Target Bonus of
Executive as in effect immediately prior to such reduction;
(D)the relocation of Executive to a facility or a location more than fifty (50)
miles from Executive’s then present location, without Executive’s express
written consent;
(E)any purported termination of Executive by the Company which is not effected
for death or disability or for Cause, or any purported termination for Cause for
which the grounds relied upon are not valid; or
(F)A material breach of this Agreement by the Company.
(ii)    Within sixty (60) days after the first occurrence of an Event described
in Sections 9(c)(i)(A)(y), (B), (C), (D), or (E) or within 120 days of an Event
described in Sections 9(c)(i)(A)(x) or (F), Executive provides written notice to
the Company describing with reasonable specificity the Event and stating his
intention to resign from employment due to such Event; and
(iii)    Either the Company does not cure, or cause to be cured, such Event
within thirty (30) days after receipt of Executive’s notice or the Company in
its sole discretion concedes the occurrence of such Event and gives notice that
it does not intend to cure such Event.
(d)    Target Compensation. “Target Compensation” shall mean the sum of
Executive’s Base Salary and Target Bonus. For the avoidance of doubt, Target
Bonus shall mean the annual bonus which Executive is eligible to earn in a
fiscal year irrespective of whether such annual bonus is actually earned for
such fiscal year.
(e)    Termination Date. “Termination Date” shall mean the date Executive’s
employment with the Company terminates.
11.Conditions to Receipt of Severance. The Company’s obligation to pay any
severance pursuant to Section 9(b) will be subject to the performance by
Executive of his obligations as follows:
(a)    Separation Agreement and Release of Claims. Executive shall sign and
return to the Company (without revoking) a standard separation agreement and
release of claims (in a form substantially identical to the agreement attached
hereto as Exhibit A), by the deadline specified therein, which shall in all
events be no later than the thirtieth (30th) day following the Termination Date.
Such agreement will provide (among other things) that Executive will not
disparage the Company, its directors, or its executive officers during the
Restricted Period (as defined below). The Company will have no obligation to
make any payment under Section 9(b) or otherwise except as specifically required
by law until it has received an effective separation and release of claims
agreement, and the return of all Company property under Section 11(b).
(b)    Breach of Obligations. Anything to the contrary contained herein
notwithstanding, but except solely as specifically required by applicable law,
in the event that Executive materially breaches the separation agreement and
release of claims or the Proprietary Information Agreement, the Company: (i)
shall have no obligations to make any further payments under Section 9(b) above,
or to otherwise pay any severance or benefits otherwise owed under this
Agreement following the termination of Executive’s employment (and all such
obligations shall be terminated), and (ii) shall have the full and unfettered
right to recover from Executive all payments that may have been made under
Section 9(b) above, and all severance or severance benefits otherwise paid under
this Agreement following the termination of Executive’s employment. The
termination under this paragraph of the Company’s payment obligations or its
recovery of amounts paid shall have no effect on Executive’s continuing
obligations under this Agreement, the separation agreement and release of claims
or the Proprietary Information Agreement.
12.Successors.
(i)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under (and be entitled to the benefits of
and to enforce) this Agreement and shall expressly agree to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers an assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.
(ii)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.
13.Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Legal Officer.
(b)    Notice of Termination by the Company. Any termination by the Company of
Executive’s employment with the Company shall be communicated by notice given to
Executive in accordance with Section 13(a) of this Agreement. Such notice shall
specify the termination date and whether the termination is considered by the
Company to be for Cause as defined in Section 10(a) in which case the Company
shall identify the specific subsection(s) of Section 10(a) asserted by the
Company as the basis for the termination and shall set forth in reasonable
detail the facts and circumstances relied upon by the Company in categorizing
the termination as for Cause.
14.Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed in writing and
signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or non-compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision of the same condition or
provision at another time.
(c)    Entire Agreement. This Agreement, the ERMA and the Proprietary
Information Agreement represent the entire agreement of the Company and
Executive and will supersede any and all previous term sheets, negotiations,
memoranda, contracts, arrangements, discussions or understandings between the
Company and Executive.
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. The parties each hereby (i) agree that all legal proceedings
arising out of or in connection with this Agreement shall be brought, and (ii)
irrevocably consent and agree to the exercise of personal jurisdiction,
exclusively in the appropriate state and federal courts within the Commonwealth
of Massachusetts.
(e)    Severability. The invalidity or enforceability of any provisions or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by final and binding
arbitration in Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
(g)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.
(h)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
(j)    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
(k)    No Conflict of Interest. Executive confirms that Executive has fully
disclosed to the Company, to the best of his knowledge, all circumstances under
which Executive, Executive’s immediate family and other persons who reside in
Executive’s household have or may have a conflict of interest with the Company.
Executive further agrees to fully disclose to the Company any such circumstances
that might arise during Executive’s employment upon Executive’s becoming aware
of such circumstances.
(l)    Other Agreements. Executive hereby represents that his performance of all
the terms of this Agreement and the performance of Executive’s duties as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to employment with the Company. Executive also
represents that he is not a party to or subject to any restrictive covenants,
legal restrictions, policies, commitments or other agreements in favor of any
entity or person that would in any way preclude, inhibit, impair or limit
Executive’s ability to perform his obligations under this Agreement, including
noncompetition agreements or nonsolicitation agreements, and Executive further
represents that his performance of the duties and obligations under this
Agreement does not violate the terms of any agreement to which Executive is a
party.
(m)    Legal Expenses. In the event of arbitration or litigation between the
parties arising under or in connection with this Agreement, the prevailing party
shall be entitled to recover its reasonable costs and attorneys' fees.
(n)    No Oral Modification, Waiver, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged or any obligations thereunder waived
through a writing signed by Executive and a representative of the Company duly
authorized by the Board.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first above
written.


PROGRESS SOFTWARE CORPORATION




By: /s/Stephen H. Faberman        
Name: Stephen H. Faberman
Title:     Chief Legal Officer


EXECUTIVE


/s/Kurt Abkemeier________________
Kurt Abkemeier




1